Citation Nr: 0311991	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-00 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a left knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1988 to May 
1997.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for residuals of a left knee injury.  


REMAND

In October 2000, the Board affirmed the noncompensable 
rating, and the veteran filed a timely appeal with the United 
States Court of Appeals for Veterans Claims (Court).  In 
April 2001, pursuant to newly enacted provisions of The 
Veterans Claims Assistance Act of 2000, the VA moved to 
vacate the October 2000 Board decision.  The veteran did not 
oppose the motion.  As a result, in May 2001, the Court 
vacated the October 2000 Board decision and remanded the case 
to the Board for a new decision.  

In May 2002, under newly amended VA regulations, the Board 
undertook additional development on the issue of entitlement 
to an initial compensable rating for residuals of a left knee 
injury.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 
38 C.F.R. § 19.9(a)(2).  During the Board's development, the 
veteran filed additional lay statements and VA medical 
records, and the Board obtained additional private medical 
records and an April 2003 VA knee examination and medical 
opinion.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, Nos. 
02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The veteran 
has not filed a waiver; therefore, the only available course 
of action is to remand the case for the RO's initial 
consideration of the additional evidence and readjudication 
of the claim.  

This case must also be remanded because the VA has a duty to 
assist the veteran in obtaining additional private medical 
records.  In an October 2002 authorization and consent for 
release of information from another health care provider, the 
veteran provided the name, street, city, state, and phone 
number of another private doctor who had conducted a regular 
company physical examination in 1998 or 1999.  The record 
does not show that the veteran's 1998 and 1999 employment 
examination reports were obtained or confirmed as unavailable 
from the private doctor.  Full compliance with the duty to 
assist includes VA's assistance in obtaining relevant records 
from physicians when the veteran has provided concrete data 
as to time, place and identity.  Olson v. Principi, 
3 Vet. App. 480, 483 (1992).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claim, the case 
is remanded to the RO for the following development:  

1.  After securing any necessary 
authorization or medical release, the RO 
should request and associate with the 
claims file copies of the veteran's 1998 
and 1999 employment examination reports 
from Dr. M. L., whose street, city, 
state, and phone number is provided in 
the text of the October 2002 
authorization and consent for release of 
information from another health care 
provider.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If these records can't be 
obtained and we don't have affirmative 
evidence that they don't exist, inform 
the veteran of the records that we were 
unable to obtain, including the efforts 
that were made to obtain them.  Also 
inform the veteran that we will proceed 
to decide his appeal without these 
records unless he is able to submit them.  
Allow an appropriate period of time for 
response.  

2.  After completion of Step #1, the RO 
must review the claims file and ensure 
that all notification and development 
action required by The Veterans Claims 
Assistance Act of 2000 is completed.  See 
38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
2002).  Any binding and pertinent court 
decisions that are subsequently issued 
should also be considered.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claim of entitlement to 
an initial compensable rating for 
residuals of a left knee injury based 
upon the entire evidence of record.  All 
pertinent law, Court decisions, and 
regulations, including the old and new 
rating criteria for scars in effect 
before and after August 30, 2002, 
respectively, should be considered.  If 
the claim remains in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claim.  The RO's actions should 
follow the Court's instructions detailed 
in Gilbert v. Derwinski, 1 Vet. App. 49, 
59 (1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the claim 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




